Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 3-7, and 9-21 are pending.
Claim 21 is newly added.
Claims 14-20 are withdrawn.
Claim 1 is currently amended.
Claims 1, 3-7, 9-13, and 21 are under examination on the merits.

Rejections Maintained
35 U.S.C. 112(a)
The rejection of claims 1, 3-7, and 9-13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is maintained.

Response to Arguments
	In Applicant Arguments, dated 08/11/2022, Applicant points out that the claims have been amended to recite “an amino acid sequence having heavy and light chain CDR amino acid
sequences having at least about 80% identity over the entire length of the heavy and light chain
CDRs of an amino acid sequence selected from the group consisting of SEQ ID Nos: 2, 4, 6, 8,
10, 12, 14, 16, 18, 20, 22, 24, 26, and 28.” Applicant asserts that the claimed antibodies are described by both biological and chemical properties that satisfy the written description requirement, and Applicant points out that a patent applicant is not required to disclose every species comprised within a genus in order to satisfy the written description requirement, even in an unpredictable art.
	With respect to the teachings of Mariuzza, McCarthy et al., and Lin et al., applicant asserts that these references teach atypical instances in which the mutation of CDR sequences imposes drastic effects on antigen binding. In support of this assertion, Applicant provides the teachings of Rudikoff et al., which disclose that subclones of an antigen-binding region, S107, tolerate substantial variability in the CDRs. Even though some S107 variants displayed decreased antigen binding upon the substitution of a single amino acid residue, Rudikoff et al. states that “all such substitutions need not and probably do not affect antigen binding” and “as many as eight or nine substitutions may occur in hypervariable regions with no significant effect on hapten affinity or specificity.”
	Applicant’s arguments have been fully considered but are not deemed persuasive. It is initially noted that the amended claims recite “an amino acid sequence having heavy and light chain CDR amino acid sequences having at least about 80% identity over the entire length of the heavy and light chain CDRs of an amino acid sequence selected from the group consisting of SEQ ID Nos: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, and 28.” Unlike the suggestion provided in the Non-Final Rejection, dated 02/11/2022, - “an amino acid sequence having at least about 90% identity over the entire length of an amino acid sequence selected from the group consisting of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, or 28, wherein said amino acid sequence comprises the heavy and light chain CDRs of an amino acid sequence selected from the group consisting of SEQ ID NO: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, or 28” - the newly amended allow for variability in the CDRs. Due to said variability in the CDRs and the high level of unpredictability in the art, one skilled in the art would be unable to readily envision which CDR variants retain the ability to bind antigen in the absence of empirical determination. For example even though Rudikoff et al. teach that 1) most mutations in the CDRs are tolerated and 2) multiple mutations in the CDRs are often tolerated, it is clear from the teachings of Rudikoff et al. that a single CDR mutation is capable of abrogating antigen binding. As indicated in the Abstract and in Figure 1, a single glutamic acid to alanine substitution at position 35 in the S107 variant, U4, resulted in the loss of antigen binding. 
Furthermore at p. 1979, Rudikoff et al. state that “[t]o date, it is not known whether the limited number of amino acid substitutions presumably generated by somatic mutation can be effective in altering antigen binding specificity or affinity. We have attempted to approach this question by examining the structure of antigen-binding variants derived from the P-Cho-binding myeloma protein S107… We have chosen this system because of the availability of a number of primary sequences from P-Cho-binding myeloma proteins… Antigen-binding variants were selected by cloning S107 cells in soft agar and overlaying with P-Cho-keyhole limpet hemocyanin (KLH)(28). Clones that are not surrounded by antigen-antibody precipitates and occur at a spontaneous frequency of 0.1-1% are presumed to be antigen-binding variants. One of these first generation variants, U4, has been characterized in detail and is the subject of the present communication.” This passage illustrates the issue with respect to written description in the instant case. Based upon the above passage, it is clear that somatic mutation yields variant antibodies with altered antigen binding specificity or affinity. While many variants may have antigen binding specificity or affinity that is substantially identical to a parental antibody, other variants, such as the U4 variant, will lose the ability to bind antigen. Although the claims are enabled (one skilled in the art could identify, via screening methodologies, variants with either improved or decreased antigen binding ability without undue experimentation), in the absence of screening methodologies, such as those described by Rudikoff et al., one skilled in the art would be unable to determine which 80% identity variants of the heavy and light chain CDRs of SEQ ID Nos: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, and 28 retain the ability to bind antigen. 
Lastly Applicant provides the teachings of De Pascalis et al., which teaches that not all of the residues in all 6 CDRs are required for antigen binding. The Office does not disagree with the findings of De Pascalis et al.; however in the absence of empirical determination, one skilled in the art would not only be unable to predict which critical CDR amino acid residues are required for antigen binding, one skilled in the art would be unable to determine which amino acids may be substituted at said critical CDR amino acid residues such that the resultant antibody binds antigen.
As such given that 1) the art is highly unpredictable and 2) Applicant has not described relevant, identifying characteristics of 80% identity variants of the heavy and light chain CDRs of SEQ ID Nos: 2, 4, 6, 8, 10, 12, 14, 16, 18, 20, 22, 24, 26, and 28 that retain the ability to bind antigen, it is submitted that the claims do not satisfy the written description requirement of 35 U.S.C. 112(a).

Allowable Subject Matter
Claim 21 is objected to, because even though the claim is allowable, with respect to SEQ ID NO: 2, the claim recites additional SEQ ID NO(s) that have not been searched. Applicant is advised that once the rejection of the claims under 35 U.S.C. 112(a) has been overcome/withdrawn, said additional SEQ ID NO(s) will be fully examined.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642